Citation Nr: 1609765	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-46 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for acne, to include scars of the face and neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1990 to December 1993.  

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision dated in May 2010 by the Regional Office (RO) in Roanoke, Virginia.  In September 2015, the Board remanded the claim for additional development.

By rating decision in December 2015, the RO granted an increased 30 percent rating for acne from July 16, 2009, the effective date of the original grant of service connection.  However, inasmuch as a higher rating is available for acne and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDING OF FACT

Throughout the period of appeal, the Veteran's service-connected acne with scars has not been manifested by gross distortion or asymmetry of any feature or with four or five characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for service-connected acne with scars have not been met or approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7828-7800 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

For initial rating claims or claims for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA examination most recently in December 2015 which addressed her skin disability.  The examiner conducted the appropriate diagnostic tests and considered the Veteran's reported history.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion, when read as a whole, sufficient upon which to base a decision with regard to the claim decided herein.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion"); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Additionally, in light of the VA examination report and updated VA treatment records that have been associated with the VBMS file, the Board finds substantial compliance with the prior remand directives. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Service connection for acne was originally granted in an May 2010 rating decision with a noncompensable disability rating under Diagnostic Code 7828 (acne), effective July 16, 2009.  During the course of the appeal, by means of a December 2015 rating decision, a 30 percent disability rating was granted effective from the initial date of service connection.  This increased rating was awarded pursuant to Diagnostic Code 7828-7800.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  In this case, the additional Diagnostic Code, 7800, relates to scars or other disfigurement of the head, face, or neck.  The Veteran has appealed the initial disability rating assigned.

Under Diagnostic Code 7828, pertaining to acne, a 10 percent evaluation is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face or neck.  A 30 percent rating is warranted for deep acne affecting 40 percent or more of the face and neck.

Diagnostic Code 7828 also provides for alternately rating the disability on the basis of disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.

As the Veteran is currently in receipt of a 30 percent disability rating, Diagnostic Code 7800 is the only diagnostic code that would potentially afford her a higher rating for her skin condition affecting the head, face, and neck under the diagnostic codes for the skin.  Further, her condition does not cause limitation of motion of the affected part or any limitation of function.  See 38 C.F.R. § 4.118; Diagnostic Codes 7800-7805. 

Diagnostic Code 7800, pertaining to burn scar(s) of the head, face or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck, provides that an evaluation of 10 percent is warranted for disability of the skin of the head, face, or neck with one characteristic of disfigurement.  An evaluation of 30 percent requires disability of the skin of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears, (auricles), cheeks, lips) or with two or three characteristics of disfigurement.  A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are as follows:  Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

On VA compensation and pension examination in December 2009, the Veteran reported experiencing crusting on her face, neck, shoulder, and underarm.  The Veteran was treated with Doxycycline.  She took one pill per day.  The medication was noted to be a systemic oral pill.  She also used Retina A everyday; the examiner noted that Retina A is a topical corticosteroid.  She had not undergone light therapy.

On objective examination, the examiner observed papules that covered 30 percent of the Veteran's face and neck.  There was exfoliation, crusting, disfigurement, hyperpigmentation of less than six square inches, and abnormal texture of less than six square inches.  There was no ulceration, tissue loss, induration, inflexibility, hypopigmentation, or limitation of motion.  The examiner specified that the skin lesion coverage of the exposed area was 30 percent, and coverage relative to the whole body was less than one percent.  The skin lesions were not associated with systemic disease.

On VA compensation and pension examination in February 2015, the Veteran reported experiencing painful pimples that turned red, burst with puss, and left blemishes.  Her doctor had prescribed Doxycycline that she had used for less than six weeks in the prior 12 months.  The examiner indicated that the Veteran had been prescribed with an immunosuppressive retinoid, Retin A, for six weeks or more, but not constantly, during the past 12 months.  She also used a silicone face wash and geocilic peel frequently.  The examiner indicated that the Veteran had undergone photo-chemotherapy with psoralen and ultraviolet A treatment; ultraviolet B phototherapy treatment had also been employed.  The examiner specified that the Veteran experienced superficial acne that affected less than 40 percent of her face and neck.  

On VA compensation and pension examination in December 2015, the examiner specified that the Veteran had acne scars of the face and neck.  These scars were not noted to be painful, unstable, or due to burns.  There was an area of disfigurement of the right mid and lower malar skin which measured 9.0 by 6.0 cm.  There was an area of disfigurement of the left malar skin which measured 9.0 by 8.0 cm.  There was a third area of disfigurement of the underside of the chin and anterior neck which measured 8.0 by 8.0 cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The approximate combined total area of the head, face, and neck with hypo- or hyperpigmented areas was 194.0 square centimeters.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  None of the scars resulted in limitation of function.  The examiner described the acne as moderate.

The examiner also indicated that the Veteran used Doxycycline and Retin A constantly or nearly constantly during the prior 12 months.  The area of exposed skin affected was from five to 20 percent; the total body area affected was less than five percent.  Superficial acne affected 40 percent or more of the face and neck.  

Review of the evidence reveals that a higher rating of 50 percent under Diagnostic Code 7800 is not warranted as the Veteran's disability is not manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  VA examinations and treatment show that the Veteran's skin condition is not productive of gross distortion or asymmetry of any feature.  At worst, the Veteran's skin condition caused acne and scarring of the face and neck resulting in three characteristics of disfigurement: scar at least one-quarter inch (0.6 cm.) wide at widest part, skin hyperpigmented in an area exceeding six square inches (39 cm²), and skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  As such, a higher disability rating is not warranted under DC 7800.  

The Board has considered other potentially applicable diagnostic codes and finds no basis upon which to assign a rating higher than 30 percent.  Finally, there is no indication that the scarring imposes any loss of function or interferes with activities.

The Board has considered the Veteran's lay statements in support of her claim for a rating in excess of 30 percent for her skin condition.  However, the Board concludes that the medical findings  are of greater probative value than the Veteran's allegations regarding the severity of her acne with scarring.  The nature and extent of the Veteran's disability has been addressed by the examiner during the current appeal period and the medical findings (as provided in the examination report and the clinical records) directly address the criteria under which this disability is evaluated.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for disability rating in excess of 30 percent. 

In reaching the above conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for her service-connected skin disability on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's skin disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, the Veteran's skin disability has affected a considerable percentage of her skin, and the applicable rating criteria account for symptoms that affect up to 100 percent of the skin.  Moreover, even if the symptomatology and severity were not contemplated by the rating criteria, the weight of the evidence does not reach a state of equipoise as to the Veteran displaying governing norms, such as frequent hospitalizations, or marked interference with employment, above and beyond the compensation provided for in the schedule.  See 38 U.S.C.A. § 1155 (West 2015) (Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment).  As such, referral for extraschedular consideration is not appropriate in this case.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine, but finds the preponderance of the evidence is against a rating higher than 30 percent for the Veteran's acne with scarring.  See 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to an initial rating in excess of 30 percent for acne, to include scars of the face and neck, is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


